Candeek, J.
1. As a measure conducive to the public safety, it is within the power of the General Assembly to pass an act making penal the “ stealing or attempting to steal a ride on railroad trains,” and this is so whether or not the ride so “ stolen ” is the subject-matter of larceny.
2. The act in question is not, for any of the reasons urged, unconstitutional. The special plea offered by the accused was properly stricken by the court. The accused having admitted that, on the day named in the accusation, “ he had concealed himself upon the train by hiding thereon from the conductor of the train, for the purpose of avoiding the payment of fare and of stealing ■a ride upon said train,” his conviction was not only warranted, but was demanded, and the refusal of a new trial was not' erroneous.

Judgment affirmed.


By five Justices.

Henry Walker, for plaintiff in error.
Moses Wright, solicitor-general, contra.